Citation Nr: 1206796	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  10-34 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left leg condition.

4.  Entitlement to service connection for a bilateral wrist condition.

5.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to April 1956.

This matter is before the Board of Veterans' Appeals (Board) from a January 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In January 2012, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims folder. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board has determined that additional development is required before it can adjudicate the Veteran's claims. 

The Veteran contends that his bilateral hearing loss and tinnitus were caused by exposure to noise in the boiler room where he worked during service.  He reportedly complained about both conditions during service and was given ear drops.  

The Veteran also contends that he injured his left leg, back, and both wrists as a result of an August 1954 motor vehicle accident that occurred during service.  He reportedly was treated for a left leg fracture, bilateral wrist fractures, and a back injury first at a civilian hospital and then later at a military hospital.  The Veteran has submitted a lay statement from a service comrade who has stated that he and the Veteran were involved in a motor vehicle accident during service.  

The RO has attempted to obtain the Veteran's service treatment records (STRs) from the National Personnel Records Center (NPRC), but in a November 2009 statement, the NPRC concluded that the records were unavailable, reportedly due to a fire at the facility in 1973, and that a search for such records should be considered using code MO5.  An MO5 request was not initiated.  Subsequently, in March 2010, the RO attempted to obtain inpatient clinical records for treatment the Veteran reportedly received at the Fort Myer hospital for injuries sustained in the in-service accident.  In an April 2010 statement, the NPRC indicated that it was unable to obtain the requested records because "most Air Force clinicals prior to 1960 were filed with STRs in the OMPF, which appears lost in the 1973 fire."  The NPRC suggested that a search for such records be attempted using code MO5.  An MO5 request was still not initiated.  Therefore, an MO5 request should be made using the information provided by the Veteran.  See February 2010 NA Form 13055, Request for Information Needed to Reconstruct Medical Data.  The Board notes that obtaining STRs is VA's responsibility, and that efforts to locate such records must continue until it is determined that the records do not exist or that further attempts to obtain such records would be futile.  38 C.F.R. § 3.159(c)(2). 

VA treatment records contain diagnosed leg and back disabilities.  There is no indication that the Veteran has a currently diagnosed bilateral wrist disability.  However, he testified that he has received recent treatment for a wrist disorder at the Oklahoma VAMC.  The claims file contains treatment records for this facility from October 2008 to April 2010 only.  All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Consequently, on remand, the RO should attempt to obtain the Veteran's complete medical records.

The Veteran has not been afforded VA examinations for the claimed disabilities.  VA has a duty to obtain a medical examination if the evidence establishes: (1) a current disability or persistent or recurrent symptoms of a disability; (2) an in-service event, injury, or disease; (3) the current disability may be associated with the in-service event; and (4) there is insufficient evidence to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not been examined by VA to determine the etiology of his left leg, back, and bilateral wrist complaints.  In light of the Veteran's statement of in-service treatment for the claimed disabilities, the current diagnoses shown, and the fact that STRs are fire related, the Board finds that medical examinations are necessary.

In addition, the claims file indicates that the Veteran applied for disability benefits from the Social Security Administration (SSA) in 1981 because of his back.  Those records are not of record.  The duty to assist extends to obtaining SSA records where they are relevant to the issue under consideration.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  These records must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Contact the NPRC and request another search for the Veteran's service treatment records using code MO5 with information from the Veteran's February 2010 NA Form 13055.  If no such records are available from the NPRC, that fact must be noted for the record.  VA should follow the procedures set forth in the M21-1MR, Part III, Subpart iii, Chapter 2, Section 1, "Control of and Follow-Up on Record Requests."  If the records appear unavailable, VA should also follow the procedures set forth in paragraph 59 of the same MR section "When Service Records are Unavailable," which includes notifying the Veteran.

2. Obtain from the SSA a copy of the decision(s) denying and/or awarding disability benefits to the Veteran, as well as the medical records relied upon in support of any such decisions.  A copy of all such available records should be associated with the claims folder.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if records are not available. 

3. Obtain outstanding VA treatment records from the VAMC Oklahoma City, Oklahoma from May 2010 to the present.

4. Schedule a VA audiological examination to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post service medical records.  The examiner's review of the claims folder in conjunction with this evaluation should be annotated in the examination report. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should determine whether it is at least as likely as not, i.e. 50 percent probability or greater, that the Veteran's bilateral hearing loss and tinnitus began during service or is causally related to any incident of service.   In answering this question, the examiner should consider the Veteran's contentions of noise exposure and treatment for hearing loss and tinnitus during service.  

Complete rationale for all opinions expressed should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5. Schedule an appropriate VA examination to determine the nature and etiology of any currently diagnosed left leg, back, and bilateral wrist disorder.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post service medical records.  The examiner's review of the claims folder in conjunction with this evaluation should be annotated in the examination report. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should determine whether it is at least as likely as not, i.e. 50 percent probability or greater, that any currently diagnosed left leg, back, and bilateral wrist disorder is causally or etiologically related to his active duty.  In answering this question, the examiner should consider the Veteran's contentions of an in-service motor vehicle accident.  Also, the examiner should address the effect of a 1980 motor vehicle accident on any currently diagnosed left leg, back, and wrist disorder. 

Complete rationale for all opinions expressed should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6. Then, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



